DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/26/2019 was filed on the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 06/10/2020 was filed after the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 37, 41 and 45-51 are objected to because of the following informalities:
The recitation of “a cold spot area” (claim 37, lines 2-3) is believed to be --the cold spot area--.
The recitation of “coolth” (claim 41, line 3; claim 46, line 3; claim 50, line 3
The recitation of “a cold spot” (claim 45, lines 16, 19) is believed to be --the cold spot--.
The recitation of “a maintained cold spot” (claim 45, line 23) is believed to be --the cold spot--.
The recitation of “the bulk PCM” (claim 48, lines 2 and 3) is believed to be --the PCM--.
The recitation of “act a cold concentrator” (claim 49, line 3) is believed to be --act as a cold concentrator--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “wherein the phase change material does not exhibit sub-cooling upon discharge due to the presence of a maintained cold spot that actively keeps some nucleating agent below its deactivation temperature when the PCM is above or near this” (claim 33, lines 7-9; claim 45, lines 8-10) is unclear. The recitation, 
Claim 33 recites the limitation "the deactivation process" in line 10. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as --a deactivation process--.
The recitation of “a nucleating agent” (claim 34, line 2) is unclear. The recitation renders the claim indefinite because it is unclear if the nucleating agent from the recitation above is the same as the nucleating agent previously recited in claim 33, or if it’s a different nucleating agent. For examination purposes, the recitation will be examined as --the nucleating agent--.
The recitation of “optionally with heat spreaders between thermoelectric interfaces” (claim 39, line 3) is unclear. The recitation renders the claim indefinite because it is unclear whether the limitation(s) following the phrase “optionally” are part of the claimed invention. For examination purposes, the limitation following the phrase “optionally” is being considered as part of the invention.
The recitation of “the cold face” (claim 40, line 1) is unclear. The recitation renders the claim indefinite because it is unclear if the cold face from the recitation above is the same as the final cold face previously recited in claim 39. For examination purposes, the recitation has been considered as --the final cold face--.
according to any preceding claim…” (refer to the preamble of claim 45) is unclear. The recitation renders the claim indefinite because it is unclear as to which of the preceding claims the method is referring to. For examination purposes, the method will be examined according to the thermal storage system of claim 33.
The recitation of “wherein the cold spot actively protects a nucleating agent by keeping it below its thermally driven deactivation process temperature at all times” (claim 45, lines 17-18) is unclear. The recitation renders the claim indefinite because it is unclear if the nucleating agent is the same as the nucleating agent previously recited in the claim (lines 8-10). For examination purposes, the recitation has been considered as --wherein the cold spot actively protects a nucleating agent by keeping it below its thermally driven deactivation process temperature at all times--.
Regarding claim 49, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The recitation of “towards one small section” (claim 50, line 3) is unclear. The recitation renders the claim indefinite because it is unclear if the section from the recitation above is the same as the small section previously recited in the same claim line 2. For examination purposes, the recitation has been considered as --towards the small section--.
Claim 51 recites the limitation "the hot side" in line 1. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation is being considered as --a hot side--.
Claim 51 recites the limitation "the thermoelectric device" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation is being considered as --a thermoelectric device--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33-36 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thoma (US 4,199,021) in view of Bissell (US 2011/0226440).
Regarding claim 33, Thoma discloses a thermal storage system where sub-cooled phase change material (9) is nucleated via a controlled thermal region(s), said heat storage system comprising:
a containment vessel (8);
phase change material (9) located in the containment vessel (8);

wherein the phase change material does not exhibit (and is capable of not exhibiting) sub-cooling upon discharge due to the presence of a maintained cold spot (refer to cold source 14, which is suitable refrigeration source and constitutes a coolable finger or element which, when activated, initiates nucleation) that actively keeps (and is capable of actively keeping) some nucleating agent (in the instant case, nucleating device is being considered as the nucleating agent) below its deactivation temperature when the PCM is above or near this,
wherein the deactivation process of the nucleating agent is melting (refer to col. 5, lines 46-51, wherein heating units 12 are activated to heat the solid material 9 for a sufficient period to totally melt the solid), and
wherein nucleating PCM via a controlled thermal region (region where nucleating device 10 is located) within the containment vessel (8) results in control of nucleation resulting in consistent, predictive and selectable crystallisation of the PCM (refer to col. 8, lines 25-40).
While Thoma discloses the nucleating agent, Thoma fails to explicitly disclose wherein said nucleating agent is a specific hydrate.
However, Bissell teaches that it is known in the art of refrigeration, to provide an energy storage system comprising a nucleating agent being a specific hydrate (in the instant case, salt hydrates), in order to promote desirable properties and/or suppress 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Thoma such that the nucleating agent is a specific hydrate in view of the teachings by Bissell, in order to promote desirable properties and/or suppress undesirable properties and/or otherwise modify the phase transition.

Regarding claim 34, Thoma as modified meets the claim limitations as disclosed above in the rejection of claim 33. Further, Thoma as modified discloses wherein the controlled thermal region (area where nucleating device 10 is located) is a cold spot that actively protects (and is capable of actively protecting) a nucleating agent by keeping it below its thermally driven deactivation process temperature at all times and is maintained by thermal conductive pathway to an area of lower temperature than the PCM (by means of the cold source 14).
For clarity, the recitation “that actively protects a nucleating agent by keeping it below its thermally driven deactivation process temperature at all times and is maintained by thermal conductive pathway to an area of lower temperature than the PCM” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. In the instant case, the prior art of Thoma 

Regarding claim 35, Thoma as modified meets the claim limitations as disclosed above in the rejection of claim 34. Further, Thoma as modified discloses a thermal storage system according, wherein the controlled thermal region of the thermal storage system comprises a region of a region of thermal contact with the ambient (refer to the cold source 14, which is considered to the region of thermal contact with the ambient as can be seen from Fig. 1).

Regarding claim 36, Thoma as modified meets the claim limitations as disclosed above in the rejection of claim 33. Further, Thoma as modified discloses wherein the cold spot is maintained by the cold source (14), but fails to explicitly disclose the cold source being thermoelectrically or a compression vapor cycle, or a heat pipe, or a switchable heat pipe.
However, it appears that the thermal storage system of Thoma would operate equally well with the cold spot being maintained thermoelectrically or by a compression vapor cycle, or by a heat pipe, or by a switchable heat pipe. Further, applicant has not disclosed that the options above solve any stated problem or are for any particular purpose, indicating simply that the PCM system does not exhibit sub-cooling upon discharge due to the presence of a cold spot maintained thermoelectrically, or by a compression vapor cycle, or by a heat pipe, or by a switchable heat pipe, that actively 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention to cause the cold source of Thoma to be thermoelectrically or a compression vapor cycle, or a heat pipe, or a switchable heat pipe because it appears to be an arbitrary design consideration which fails to patentably distinguish over Thoma.

Regarding claim 38, Thoma as modified meets the claim limitations as disclosed above in the rejection of claim 33. Further, Thoma as modified discloses wherein within the controlled thermal region there is a thermal insulation area located within the containment vessel (refer to col. 1, lines 23-26, wherein Thoma discloses the use of an insulated container).

Claims 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thoma (US 4,199,021), Bissell (US 2011/0226440), and further in view of Thomas (US 2018/0166758).
Regarding claim 39, Thoma as modified meets the claim limitations as disclosed above in the rejection of claim 33. Further, Thoma as modified discloses wherein the thermal storage system includes the cold source, but fails to explicitly disclose a thermoelectric device which consists of a thermoelectric device, a final cold face with a heat spreader with thermal insulator to create a cold concentrator. 

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Thoma by providing a thermoelectric device which consists of a thermoelectric device, a final cold face with a heat spreader with thermal insulator to create a cold concentrator in view of the teachings by Thomas, in order to improve the heat transfer efficiency.

Regarding claim 40, Thoma as modified meets the claim limitations as disclosed above in the rejection of claim 39. Further, Thoma as modified discloses wherein the final cold face (38 by Thomas) is in contact with the PCM (9) and a hot face (44) is in thermal contact with the ambient (by means of heat exchanger 26 and fan 28).

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thoma (US 4,199,021), Bissell (US 2011/0226440), Thomas (US 2018/0166758), and further in view of Zillmer (US 2013/0019849).
Regarding claim 41, Thoma as modified meets the claim limitations as disclosed above in the rejection of claim 39. Further, Thoma as modified discloses the thermoelectric device, but fails to explicitly disclose wherein an electrical store is charged by the thermoelectric device, the same thermoelectric device then utilizes the same electrical store to generate cool to function at a later time.
However, Zillmer further teaches that it is known in the art of refrigeration, to provide wherein an electrical store (in the instant case, battery 206) is charged by a thermoelectric device (122), the same thermoelectric device then utilizes the same electrical store to generate a function at a later time (refer to par. 8, lines 6-9 and par. 23, lines 38-41, wherein the battery 206 is being charged by the thermoelectric device 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Thoma by providing an electrical store being charged by the thermoelectric device, the same thermoelectric device then utilizes the same electrical store to generate cool to function at a later time in view of the teachings by Zillmer, in order to dissipate excess power produced.

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thoma (US 4,199,021), Bissell (US 2011/0226440), Thomas (US 2018/0166758), and further in view of Martin (US 9,873,350).
Regarding claim 42, Thoma as modified meets the claim limitations as disclosed above in the rejection of claim 39. Further, Thoma as modified discloses the thermoelectric device, but fails to explicitly disclose wherein the thermoelectric device is powered from an electrical store, where said electrical store is charged from local electrical supply.
However, Martin further teaches that it is known in the art of refrigeration, to provide a thermoelectric device (106) being powered by an electrical store (in the instant case battery 20), where said electrical store (20) is charged from local electrical supply (by generator 18) (refer to col. 7, lines 1-3, wherein the battery may be used to power thermoelectric cooler 106 if the battery is sufficiently charged).

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Thoma such that the thermoelectric device is powered from an electrical store, where said electrical store is charged from local electrical supply, in order to provide an alternate way of powering the thermal storage system in view of the teachings by Martin along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thoma (US 4,199,021), Bissell (US 2011/0226440), Thomas (US 2018/0166758), and further in view of Ballnik (US 2013/0104569).
Regarding claim 43, Thoma as modified meets the claim limitations as disclosed above in the rejection of claim 39. Further, Thoma as modified discloses the thermoelectric device, but fails to explicitly disclose wherein the thermoelectric device is controlled via pulse width modulation (PWM).
However, Ballnik further teaches that it is known in the art of refrigeration, to provide a thermoelectric device being controlled via pulse width modulation (refer to par. 33, lines 3-9), in order to achieve an adequate temperature within a range.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Thoma such that the thermoelectric device is controlled via pulse width modulation in view of the teachings by Ballnik, in order to achieve an adequate temperature within a range.

Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thoma (US 4,199,021), Bissell (US 2011/0226440), Thomas (US 2018/0166758), and further in view of Pilebro (US 9,709,337).
Regarding claim 44, Thoma as modified meets the claim limitations as disclosed above in the rejection of claim 33. Further, Thoma as modified discloses the thermal storage system, but fails to explicitly disclose a temperature sensor that provides information feedback.
However, Pilebro further teaches an arrangement for storing thermal energy, comprising a temperature sensor (115) that measures temperatures of a fluid and sends the signals to a control unit (refer to col. 13, lines 23-34).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Pilebro by providing a temperature sensor that provides information feedback, in order to optimize a cooling . 

Allowable Subject Matter
Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 45-51 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ANA M VAZQUEZ/Examiner, Art Unit 3763